Citation Nr: 1423104	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for peroneal neuropathy of the left lower extremity.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1999 to March 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the appellant's claim for a rating higher than 20 percent for left peroneal neuropathy.  

In March 2011, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  folder.  

The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the question of entitlement to a TDIU was raised by the evidence of record and as such, the claim is before the Board.

In August 2011, the Board remanded the claim for additional development.  Review of the record reflects compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's peroneal neuropathy of the left lower extremity has not been shown to be productive of moderately severe incomplete paralysis.  

2.  The Veteran's service-connected disabilities do not satisfy the initial threshold level of severity for consideration of a total disability rating based on individual unemployability and referral for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for peroneal neuropathy of the left lower extremity were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

2.  The criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU by the Director of the Compensation and Pension Service.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in August 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in the August 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board.  He presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the Veterans Law Judge noted the bases of the prior determination, asked specific questions directed at identifying the elements of the claim that were lacking to substantiate the claims for benefits, and elicited testimony from the appellant in regard to his symptoms during the period in question.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, and available private and VA treatment records, Social Security Administration (SSA) disability records, have been obtained.  In addition, he has been provided with appropriate VA examinations  to rate the current severity of his left peroneal neuropathy disability. Contemporaneous to the Veteran's claim of entitlement to TDIU, the Veteran filed a claim for service connection for an acquired psychiatric disorder.  The Veteran was afforded a VA examination in conjunction with each claim. The examinations evaluated the Veteran's disability in conjunction with his prior history, described it in sufficient detail so the Board's evaluation of it was an informed one, and included a discussion about the Veteran's ability to obtain or maintain substantially gainful employment.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

Increased Rating

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Peroneal neuropathy of the left lower extremity

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2013). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013). 

Throughout the appeal, the Veteran's peroneal neuropathy of the left lower extremity has been evaluated as 20 percent disabling, pursuant to Diagnostic Code 8520.  Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 (2013). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assigned for incomplete paralysis, which is mild, moderate or moderately severe in degree.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

The term incomplete paralysis indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or very rarely lost.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The words slight, moderate, and severe, as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2013).

On VA examination in August 2008, the Veteran complained of increased left leg symptoms.  He specifically reported numbness and a burning stabbing pain, which he rated as 4 to 8/10 in intensity.  The pain was worsened by walking or prolonged standing.  He described the condition as progressively worse.  He treated the pain with medication, with little relief.  The Veteran also endorsed parasthesias and dysesthesias.  On examination, muscle strength was 5/5.  Vibration, pain, light touch, and position sense were noted as normal.  Reflexes were 2+Plantar flexion was normal.  There was no muscle atrophy, abnormal bulk or muscle tone, tremors, tics, or other abnormal movements.  Joint function was not affected.  Gait balance was normal.  At that time, he was employed fulltime at a hotel.  The examiner diagnosed left peroneal neuropathy.  There was no evidence of nerve paralysis.  Neuritis and neurolgia were noted as present.  The examiner determined that the condition did not present any significant occupational effects, and only mildly affected the Veteran's activities of daily living, other than sports.  

In a witness statement in August 2008, the Veteran's father stated that the Veteran exhibited difficulty with prolonged walking, and had a gimpy gait.  Reportedly, he sometimes required a cane or wheelchair to assist with ambulation, in order to keep up with others.  

In a statement received in September 2008, a former co-worker of the Veteran, A.D., indicated that the Veteran was unable to perform his work duties, to include prolonged standing and lifting, like other workers.  Accordingly, she met with the Veteran and he agreed to find other employment.  In a statement in August 2008, M.W., who had been the Veteran's employer for a few weeks, indicated that the Veteran had been able to fulfill his work duties satisfactorily.  However, the Veteran had difficulty standing for the full eight hour shift due to his leg. He had been provided with a chair as a short term remedy.   

VA treatment records show that an electromyelogram/nerve conduction (EMG/NC) study in October 2008, was consistent with chronic left peroneal neuropathy.  VA treatment records after January 2009 documented failed left peroneal nerve block and use opiates to treat the pain.  It was noted that the Veteran used a cane for ambulation.  

In a statement in support of his claim in August 2009, the Veteran reported that his symptoms were progressively worsening.  He reported additional symptoms such as foot drop and inability to bend his knee or support weight with his left leg.  He also related difficulty driving and moving.

In  recent statements and at the March 2011 personal hearing, the Veteran reported that the left peroneal neuropathy caused his left leg to give way resulting in frequent falls.  He described occasional temporary loss of use of the left foot and dragging his foot.  Reportedly, the left peroneal neuropathy interfered with his ability to drive, work, and exercise due to increasing loss of functional mobility.  He stated treatment, to include nerve block injections, acupuncture and physical therapy, had provided no relief.  Consequently, his doctor had recently recommended a surgical procedure involving the placement of an implant into the Veteran's lumbar area.  

On VA examination in July 2012, the Veteran reported moderate pain, and mild parasthesias and/or dysesthesias.  Left ankle strength was 4/5.  There was no muscle atrophy or trophic changes.  Reflexes were 2+.  The Veteran walked with a slight limp favoring the left leg, using a cane.  Tinel's sign was positive.  The examiner noted mild incomplete paralysis of the left anterior tibial nerve.  The examiner reported a September 2010 EMG study revealed no abnormalities.  The examiner found that the majority of the Veteran's symptoms, including his complaints of sharp pain with over use, were subjective in nature, with the exception of mild difference in stamina between the right and left foot extensors.  His examination findings  were noted to be consistent with mild axonotmesis, wherein the majority of the disruptive nerve fibers had regenerated, resulting in mild parasthesias and dysesthesias.  The examiner determined that the Veteran's condition was stable.  The examiner indicated that given the subtle nature of the Veteran's symptoms, surgery would be unlikely to improve the condition.  The examiner opined while the Veteran could expect differences in sensation and stamina between the right and left legs, for which he might have to make career adjustments, the Veteran's level of injury would not be expected to significantly deter the Veteran from pursuing most careers or hobbies for which he may be suited.  

From the evidence discussed above, the Board finds that throughout the appeal the Veteran's peroneal neuropathy of the left lower extremity did not more nearly approximate the criteria for a 40 percent disability rating or higher scheduler rating because moderately severe incomplete paralysis of the left lower extremity is not shown.  

In sum, the evidence contains subjective complaints of constant moderate pain, numbness, parasthesias and/or dysesthesias, inability to bend the left knee or support weight with the left leg.  The Veteran reported that the left peroneal neuropathy caused his left leg to give way resulting in frequent falls.  He described occasional temporary loss of use of the left foot and dragging his foot.  Reportedly, the left peroneal neuropathy interfered with his ability to drive, work, and exercise due to increasing loss of functional mobility.  The Veteran consistently described his symptoms as progressively worse.  The Veteran testified that treatment had provided little relief, and as such, his doctor had recently recommended a surgical procedure.  

Despite the Veteran's reports of occasional temporary loss of use of the left foot and dragging his foot, there is no objective evidence of foot drop, that would trigger consideration of a rating higher than 20 percent for the left lower extremity.  Although Tinel's sign was positive and the evidence shows that Veteran used a cane for ambulation due to a gait abnormality, the objective medical evidence does not support a rating higher than that currently assigned.  In this regard, examination of the left lower extremity showed that he had normal strength in the left lower extremity, other than on one occasion when his left ankle strength was noted to be as low as 4/5.  Without greater weakness shown, a higher rating is not warranted.  Additionally, vibration, pain and light touch were intact.  Reflexes were 2+.  Plantar flexion was normal.  There was no muscle atrophy, trophic changes, abnormal bulk or muscle tone, tremors, tics, or other abnormal movements.  Joint function was not affected.  To the extent that the Veteran claimed he required surgery as a result of his left leg disability, the VA examiner in 2012 found that given the subtle nature of the Veteran's symptoms, surgery would be unlikely to improve the condition.

Significantly, the examiner in 2012 noted mild incomplete paralysis of the left anterior tibial nerve.  The examiner found that the majority of the Veteran's symptoms, including his complaints of sharp pain with over use, were subjective in nature, with the exception of mild difference in stamina between the right and left foot extensors.  His examination findings were noted to be consistent with mild axonotmesis, wherein the majority of the disruptive nerve fibers had regenerated, resulting in mild parasthesias and dysesthesias.  The examiner determined that the Veteran's condition was stable.  

Both VA examiners have characterized the effects of the Veteran's left leg peroneal neuropathy as no more than mild.  These findings do not support a finding of moderately severe or severe disability as deep tendon reflexes and motor testing were essentially normal.  Thus, the Board concludes that the symptoms of the Veteran's peroneal neuropathy of the left lower extremity most nearly approximated the criteria for a 20 percent disability rating, and no higher, under Diagnostic Code 8520.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2013). 

The Board has considered whether an alternative rating under another Diagnostic Code would be more beneficial to the Veteran, especially as the VA examiner in July 2012 noted impairment of the not only of the external popliteal (common peroneal) nerve (Diagnostic Code 8521) but also impairment of the musculocutaneous (superficial peroneal) nerve (Diagnostic Code 8522), and anterior tibial (deep peroneal) nerve (Diagnostic Code 8523).  However, these Diagnostic Codes would present no benefit to the Veteran.  Mild incomplete paralysis of the popliteal nerve, as documented by the examiner, is compensated at the same 10 percent rate under Diagnostic Code 8521, and moderate incomplete paralysis is compensated at the 20 percent rate, as the Veteran currently has under Diagnostic Code 8520.  Mild to moderate incomplete paralysis of the other nerves cited, under the respective Diagnostic Codes, is compensated at 20 percent or less.  Although multiple nerves appear to be affected, they all result in the same manifestations of impairment of the left lower extremity, which are already contemplated by the current 20 percent rating for moderate incomplete paralysis of the peroneal nerve.  The Veteran cannot be compensated twice for the same symptomatology.  In that regard, 38 U.S.C.A. § 1155 implicitly contains the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203 (1993).

The Board has considered the Veteran's statements regarding symptomatology associated with the service-connected peroneal neuropathy of the left lower extremity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Highly probative and competent evidence concerning the nature and extent of the Veteran's peroneal neuropathy of the left lower extremity has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to peroneal neuropathy of the left lower extremity is rated.  The examination reports are adequate as they were based on physical examinations of the Veteran and as sufficient information was provided so the Board's determination is an informed one.  However, the findings of the examinations do not support the assignment of any higher or separate ratings than those assigned.  The Board finds those examination findings to be highly persuasive and probative.

Therefore, while the Board has considered the Veteran's reported symptomatology and has found that the evidence does not support an increased rating higher than 20 percent, the Board finds the examination reports to be entitled to great probative weight as they report the level of disability based on several different types of tests.  These findings outweigh the Veteran's subjective evidence of complaints regarding the severity of symptomatology.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that 
the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's service-connected peroneal neuropathy of the left lower extremity is manifested by signs and symptoms such as pain, numbness, weakness and impairment to gait.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, which specifically contemplates incomplete paralysis of the involved nerves.  Although the Veteran claims significant occupational impairment due to the lower extremity, the evidence shows that the disability is productive of no more than mild occupational impairment.  Accordingly, the Board does not find that the left lower extremity peroneal neuropathy results in marked interference with employment.  Moreover, the Board finds, that the Veteran's service-connected left lower extremity peroneal neuropathy does not result in frequent periods of hospitalization.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Accordingly, the Board finds that the criteria for a disability rating greater than 20 percent for peroneal neuropathy of the left lower extremity are not met.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran claims that he is unable to be substantially gainfully employed due to his service-connected disabilities.  Specifically, at the March 2011 personal hearing the Veteran testified that he was let go from his most recent employment due to inability to perform his duties as a result of the service-connected his peroneal neuropathy of the left lower extremity.  

In support of his claim, the Veteran submitted statements regarding his occupational impairment.  In a statement received in September 2008, a former co-worker of the Veteran, A.D., indicated that the Veteran was unable to perform his work duties, due to his inability to stand for a prolonged period of time, as well as his lifting limitations.  In a statement in August 2008, M.W., who had been the Veteran's employer for a few weeks, indicated that the Veteran had been able to fulfill his work duties satisfactorily.  However, he noted the Veteran's difficulty standing for the full eight hour shift due to his leg disability.  Reportedly, the Veteran had been provided with a chair as a short term remedy.   

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2013).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2013).

Service connection is currently in effect for peroneal neuropathy of the left lower extremity, rated as 20 percent disabling, and a psychiatric disorder, rated as 30 percent disabling.  The Veteran's combined disability rating is 44 percent, effective May 28, 2011.  38 C.F.R. § 4.25 (2013).  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a) (2013).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus entitled to referral for consideration of a TDIU rating.

A total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2013).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On VA examination in August 2008, the Veteran reported being employed fulltime.  The examiner determined that the condition did not present any significant occupational effects, and only mildly affected the Veteran's activities of daily living, with the exception of sports.  

SSA records in 2009, show that the Veteran claimed disability due in part, to the service-connected left peroneal neuropathy of the lower extremity.  In connection with his application for benefits, the Veteran reported completing high school and indicated that he was last employed in 2009.  His occupational history included work as a clerk, cook, dishwasher, manager, personnel service specialist, labor and troubleshooter.  The Veteran's claim was denied because he was determined to be employable.  

On VA examination in July 2012, the examiner opined that while the Veteran could expect differences in sensation and stamina between the right and left legs, which could require him to adjust his career accordingly, the Veteran's level of injury would not be expected to significantly deter the Veteran from pursuing most careers or hobbies for which he may be suited.  

VA treatment records during the appeal recorded a Global Assessment of Functioning (GAF) score of 53 in 2011.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); DSM-IV.  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  38 C.F.R. 
§ 4.125; DSM-IV.

On VA mental health disorders examination in March 2012, the examiner noted a diagnosis of adjustment disorder with mixed anxiety and depression, and assigned a GAF of 55, indicative of moderate psychiatric symptoms.  The examiner noted that the Veteran had held a variety of jobs post-service discharge, mostly retail jobs.  He had been employed as a store manager and a hotel desk clerk.  Reportedly, he was let go from his most recent employment in 2009 due to inability to stand for a full eight hour shift.  At the time of the examination, the Veteran was going to school full time to become a laboratory technician.  However, he indicated that he could be dropped from the program if he was unable to manage the physical aspects of lab work.  The examiner noted that the Veteran's BAI raw score, at 54, and BDI-2 score of 46, were extremely high and suggested that the Veteran was exaggerating or reporting nonexistent symptoms.  The examiner further noted that behavioral observations were inconsistent with test scores and his current functioning.  He approached the MMPI-2 in a manner that was consistent with faking.  As such, malingering could not be ruled out.  The examiner opined that the Veteran's psychiatric disorder was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

In sum, while the Veteran has not worked since 2009, the evidence shows that during that time he has been a fulltime student pursuing a career as a laboratory technician.  Moreover, the VA examiners in August 2008 and July 2012 described no more than mild occupational impairment as a result of the service connected left leg peroneal neuropathy.  Similarly, the VA examiner in March 2012 determined that the Veteran's psychiatric symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  There is no medical evidence to support a finding that the Veterans is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Rather, the only competent medical opinions of record oppose the claim. 

In this case, the Board finds that evidence does not show that referral for consideration of a TDIU rating is warranted.  While the Veteran's service-connected disabilities have been found to cause some impact on his daily functioning, that impact was considered in the ratings assigned.  The Board finds that the evidence of record fails to support a finding that he is unemployable due solely to his service-connected peroneal neuropathy of the left lower extremity and/or his psychiatric disorder.  Specifically, at no time has a VA examiner or another physician stated that the Veteran's service-connected disabilities preclude him from employment.  Therefore, the Board finds that the competent, credible, and probative evidence does not otherwise show that the currently service-connected disabilities alone prevent the Veteran from obtaining and maintaining substantially gainful employment.

The Veteran's testimony and statements are competent in describing his perception of how his service-connected disabilities affect his employability. Although the Veteran insists that he is unemployable because any job skill requires prolonged standing, prolonged walking and/or lifting, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. 

The Veteran is not credible in asserting that his service-connected disabilities, alone, render him unemployable.  There is an element of self-interest and potential for monetary gain in exaggerating the effect of his service-connected disabilities.  Specifically, the March 2012 VA examiner reported that malingering could not be ruled out as the results from psychological testing were consistent with faking and exaggerating the severity of symptoms.  The Veteran's assertions are inconsistent with the medical evidence of record, which shows a significantly lower degree of impairment of the Veteran's ability to perform physical activities, as well as his ability to function as a fulltime student, while simultaneously pursuing a claim for unemployability.

In the absence of any evidence of unusual or exceptional circumstances beyond that that contemplated by the assigned scheduler disability evaluation, a referral for consideration of a TDIU rating is not warranted, and the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

A rating higher than 20 percent for peroneal neuropathy of the left lower extremity is denied.
   
Entitlement to a total disability rating based on individual unemployability due to a service-connected disabilities is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


